Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 17-18 recite a device for determining whether a user intends to board a mobile object by acquiring positions of the mobile object and the user position and determines the user’s intention to board the mobile object based on the user’s position and behavior. Independent Claim(s) 1 and 17-18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people. Claim(s) 1 and 17-18 recite limitations of “determine whether the user has an intention to board the mobile object based on the positional relationship that is acquired by the processor and behavior information representing behaviors of the user” step(s)/function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people. The claims also fall in the mental process grouping since the claim can be performed in human mind.  For instance, in this case, but for the “processor” language, the claim
encompasses another person such as a transportation driver may determine whether the person wants to ride on the vehicle based on habits or certain behaviors of a rider (i.e. walking near, running toward, standing near a transportation vehicle), and communicate to the rider. 
Therefore, Independent Claim(s) 1 and 17-18 recites the above abstract idea. 
	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “specifying,” and “deciding,” information in a computer environment. The limitations that amount to “apply it” include a boarding determination intention device, a non-transitory computer-readable storage medium and a computer. See Mayo (132 SCt 1289), Alice (SC 2014, held that abstract ideas implemented using a computer are not eligible for patents).  The Examiner, notes that the claimed processor, a non-transitory computer-readable storage medium, and a computer, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive transmit information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “mobile object,” indicates a “field-of- use,” within the technological environment of collecting vehicle information to determine a riding point for the user. 
As currently claimed, there is no improvement to the functioning of the mobile object or the functioning of a device or computer, and the instructions are similar to human processes that would allow a person to determine whether a user in proximity of a transport vehicle is interested in a ride. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and a field-of-use, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and a field-of-use. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
Dependent claims recites the intention determination is based on factors such as positional factors, various behaviors, time, and virtual boarding spot which still reflect the same concept as recited in the independent claims.  They therefore fail to provide a concept significantly more than an abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racah (US 20180211541) in view of JP’441 (JP 2014516441)
Racah teaches
1. A boarding intention determination device comprising: a processor programmed to:
acquire a positional relationship between boarding position information representing a boarding spot for boarding a mobile object (bus) and user position information representing a current position of a user (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+)
determine whether the user has an intention to board the mobile object based on the positional relationship that is acquired by the processor and behavior information representing behaviors of the user, the behavior information being obtained from a terminal device of the user (Racah, par. 17, 27, 30, 48-49: behavior information interpreted as user input information, which represent the user’s desire to go to a destination;
Racah is silent to the user has an intention to board the mobile object based on the positional relationship;
JP’441 discloses 
When the user stops a traveling taxi, the user uses the mobile device 22 to send an instruction to the server 10 that he / she has boarded or will board the vehicle 14 (600).This indication is generated, for example, by simply opening the appropriate software application on the mobile device 22. Using the position data indicating the position and movement of the mobile device 22 sent from the mobile device 22 to the server 10, the server 10 identifies vehicles that exist within a predefined geographical area that includes the mobile device 22. . This region is, for example, a circle having a radius of about 30 m centering on the current location of the moving device 22 (604). When such a vehicle is identified, the server 10 compares the position data received from the mobile device 22 with the position data of the identified vehicle, and any of the vehicles travels along the same travel path. At the same time, it is determined that it is moving. Such simultaneous movement is indicated by similar speed, acceleration, direction change, and the like. If only a single vehicle is identified as moving at the same time as the mobile device 22, it is inferred that this is the vehicle the user is currently moving and the server 10 and the navigation device 200 in the vehicle are inferred. Associate with. Alternatively, if multiple candidate vehicles are identified, for example, a list of vehicles with appropriate identification information that is vehicle and / or driver details is sent by the server 10 to the mobile device 22 (608). The user can select an appropriate vehicle from the list on the mobile device 22 and this selection is sent to the server 10 (610). The server 10 associates the mobile device 22 with the navigation device 200 in the selected vehicle (612).
As can be seen, JP’441 discloses that it is well known for a boarding request to be generated by a user using a mobile device 22 when the vehicle is in a region (i.e. within 30 m) that is close for the user to board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JP’441 to enable passengers to request boarding when the vehicle is in a region (i.e. within 30 m) that is close for the user to board.)
determine a position in which a virtual boarding spot (i.e. point to pickup on display) that is a boarding spot for boarding the mobile object and that is virtual is to be set, when it is determined that the user has the intention to board the mobile object (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+); and
control a display of the terminal device to display information, to the user, indicating that it is possible to board the mobile object at the virtual boarding spot whose corresponding position is determined by the processor (Racah, Fig. 5).
2.1, wherein, when the positional relationship that is acquired by the acquisition unit meets given condition information, the determination unit determines that the user has the intention to board the mobile object (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+).
3.2, wherein, when a case where the given condition information is met is a case where a distance between the boarding spot for boarding the mobile object and the current position of the user is within a given distance, the determination unit determines that the user has the intention to board the mobile object (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+).
4.3, wherein, when the given distance is a distance for which it is predicted that a time required by the user to move from the current position of the user to the boarding spot is within a given time, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 17, 35, 76-85, 102-106).  
5.4, wherein, when the distance is a distance for which it is predicted that a time until arrival of the mobile object at the boarding spot is within the given time, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 17, 35, 76-85, 102-106).  
6.1, wherein, when the behavior information representing behaviors of the user meets given condition information, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 17, 27, 30, 48-49, 81+)
7.1, wherein, when a case where the given condition   information is met is a case where the user views content relating to the boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (JP’441, see discussion regarding claims above.)
8.6, wherein, when a case where the given condition information is met is a case where the user views time information representing a time until arrival of the mobile object at a boarding spot, among boarding spots for boarding the mobile object, within a given distance from the current position of the user, the determination unit determines that the user has the intention to board the mobile object (JP’441, see discussion regarding claims above.)
9.6, wherein, when a case where the given condition information is met is a case where the user starts moving toward the boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (Racah, par. 4-7, 14, 49-53+).  
11.1, wherein, when the boarding spot for boarding the mobile object is within a given area from the current position of the user, the processor is programmed to determine the position in which the virtual boarding spot is to be set based on the user position information representing the current position and the boarding position information representing the boarding spot (Racah, Fig. 5, par. 17, 27-28, 37, 48-49, 58, 64-68+).  
12.1, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set based on attribute information about the user (Racah, par. 5, 28, 91, 94, 160).  
13.12, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set based on a score corresponding to the attribute information about the user (Racah, par. 94: preference level).  
14.1, wherein the processor is programmed to determine the position in which the virtual boarding spot is to be set outside a given spot based on the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99).  
15.14, wherein, as for the given spot, the processor is programmed to determine the position in which the virtual boarding spot is to be set on a road excluding a road within a given distance from the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99).  
  16.14, wherein, as the given spot, the processor is programmed to determine the position in which the virtual boarding spot is to be set outside a given area whose center is the boarding spot for boarding the mobile object (Racah, par. 58-59, 74, 94-99).  
Re claim 17-18, see discussion regarding claims above.
Remarks
Applicant's arguments with respect to §101 have been fully considered but they are not persuasive. 
Applicant argues that claims 1, 17, and 18 are directed to a computer having a processor that performs specific technical functions including to "determine whether the user has an intention to board the mobile object based on the positional relationship that is acquired by the processor and behavior information representing behaviors of the user, the behavior information being obtained from a terminal device of the user". Applicant further argues that the claimed technical function can only be performed by a computer, and cannot be performed by a person.
It is respectfully submitted that the current specification does not elaborate what or which behavior information is collected from the user. But for the recitation of a computer, the recited limitation can be performed simply by listening or seeing the behaviors of the user intending to board the mobile object, i.e. walking or running toward the mobile object; or making visual or verbal gestures. The claimed computer language is merely a recitation of generic or conventional computer device known for determining locations in space which does not play a significant part in transforming the abstract idea into a patent eligible one.  See Wireless Media (DC NJ 2015, collecting data relating to the identifications and locations of containers do not transform the an otherwise abstract concept into a patent-eligible subject matter).  Furthermore, the references cited herein, i.e. Racah (US 20180211541) and JP’441 (JP 2014516441), may serve as evidence for conventional activities that can be performed by a generic computer device.
Applicant argues that the boarding intention determination device 100 is able to carry the user to the destination efficiently." In other words, the device 100 can skip setting a virtual boarding spot for a user if the user does not intend to board the mobile object, which improves efficiency of travel.
However, it has been recognized that “[w]hile the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself” (Fairwarning, FC 2016). Similarly in this case, the recitation of generic computer components to perform routine tasks of determining a boarding based on the locations and the user’s input does not make the abstract idea less abstract.
For these reasons, the previous rejection(s) is/are respectfully maintained.
Applicant's arguments with respect to §103 have been considered but are moot in view of the new ground(s) of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887